UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 20-3300

                    JULIANA MARTIREZ ARREAGA BRAVO,
                                 Petitioner

                                          v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                             (Agency No. A209-004-970)

Present: GREENAWAY JR., Circuit Judge

_________________________________ORDER________________________________
The Court will issue an Amended Opinion removing internal citations to the record that
were inadvertently included in the Opinion issued on October 28, 2021. The changes to
the Opinion are clerical in nature and will have no effect on the Judgment, which will
remain intact.


                                                     By the Court,

                                                     s/Joseph A. Greenaway, Jr.
                                                     Circuit Judge


Dated:       December 23, 2021
SLC/cc:      Lindsay Marshall, Esq.
             Jeffrey R. Meyer, Esq.
             Brett A. Tarver, Esq.
             Anthony C. Vale, Esq.